     Case 3:21-cv-00211-RAH-ECM-KCN Document 30 Filed 04/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,              )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                           )
UNITED STATES DEPARTMENT                   )
OF COMMERCE, et al.,                       )
                                           )
        Defendants,                        )

                                         ORDER

        Pending before the Court is the parties’ Joint Motion for Extension of Time (Doc.

29) filed on March 30, 2021. Upon consideration and for good cause, it is

        ORDERED that the Motion be and is hereby GRANTED. The following briefing

deadlines as set forth in the Court’s Order (Doc. 21) of March 16, 2021 are extended as

follows:

        1.   Defendants shall file a response to Plaintiffs’ motion for a preliminary
             injunction on or before April 13, 2021 by 12:00 p.m. Central Daylight Time.

        2.   Plaintiffs may file a reply on or before April 20, 2021 by 5:00 p.m. Central
             Daylight Time.

        DONE, on this the 1st day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 30 Filed 04/01/21 Page 2 of 2




                               /s/ Emily C. Marks
                         EMILY C. MARKS
                         CHIEF UNITED STATES DISTRICT JUDGE
